 Case 21-10378-mdc    Doc 37   Filed 05/03/21 Entered 05/04/21 09:08:39   Desc Main
                               Document Page 1 of 1



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: PERFORMANCE SPINE AND SPORTS             CHAPTER 7
       MEDICINE OF NEWTOWN, LLC
                    Debtor                     Bankruptcy No. 21-10378 MDC



             ORDER AUTHORIZING EMPLOYMENT OF COUNSEL BY TRUSTEE

             Upon consideration of the Chapter 7 Trustee's Application

seeking authority to employ Robert H. Holber, Esquire of the Law

Office of Robert H. Holber, P.C. as his attorney (" the

Application"), and any objections thereto, it is hereby ORDERED

that:

        1.   The Application is GRANTED.

        2.   The Chapter 7 Trustee is hereby authorized to employ

Robert H. Holber, Esquire of the Law Office of Robert H. Holber,

P.C. as his attorney in this case under Chapter 7 of the

Bankruptcy Code on the terms stated in the Application.

        3.   Compensation and reimbursement of expenses are to be

allowed only by order of this Court upon submission of an

application for compensation conformity with the rules of court

and In re Busy Beaver Building Centers, Inc., 19 F.3d 833 (3d

Cir. 1994).



Dated: May 3, 2021
                                     MAGDELINE D. COLEMAN
                                     CHIEF U.S. BANKRUPTCY JUDGE
